UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL EVANS, et al., : Case No. 1:18-cv-33
Plaintiffs, : Judge Timothy S. Black
Vs. .
COLERAIN RV,
Defendant.
ORDER

This civil action is before the Court on the Plaintiffs’ unopposed motion to drop
Plaintiff Myron Terlecky from this action. (Doc. 27). Pursuant to Fed. R. Civ. P. 21, a
district court may “at any time, on just terms, add or drop a party.” Upon review of
Plaintiffs’ motion, the Court finds that Plaintiff Terlecky no longer has an interest in this
litigation and that dropping Plaintiff Terlecky as a party is just. Moreover, Defendant’s
lack of objection to the motion “coupled with the considerable discretion afforded to
judges via Federal Rule of Civil Procedure 21,” Little Realty Co., LLC v. PVR Utica Gas
Gathering, LLC, No. 2:16-CV-00177, 2018 WL 3105951, at *3 (S.D. Ohio June 25,
2018), supports granting the motion. Accordingly, Plaintiffs motion (Doc. 27) is
GRANTED and Plaintiff Terlecky is dropped as a party in this action.

IT ISSO ORDERED.

Date: Sha}sa fin Q,

TimothyS-Black
United States District Judge
